DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 11, recites “to adjust rigidity” which appears that it should recite - - to adjust a rigidity - -.
Claim 2, line 2, recites “the joint portion comprises” which appears that it should recite - - the joint portions comprise - -.
Claim 2, line 6, recites “a pair of fixing wire passages through which the fixing wire passes” appears that it should recite - - a pair of fixing wire passages through one of which the fixing wire passes - -.
Claim 2, lines 9-11, recites “an interval between the pair of fixing wire passages of each of the joint portions sequentially decreases as a joint portion among the plurality of joint portions is connected adjacent to the distal portion, and a portion of the fixing wire passing between the plurality of joint portions is parallel with the longitudinal axis” which appears that it should recite - - an interval between the fixing wire passages sequentially decrease among the plurality of joint portions along a direction toward the distal portion - -.
Claim 3, line 2, recites “the fixing wire passage comprises” which appears that it should recite - - the fixing wire passages comprise - -.
Claim 3, lines 5-8, recites “the rear opening of a joint portion relatively adjacent to the proximal portion and the front opening of a joint portion relatively adjacent to the distal portion are positioned on the same line parallel with the longitudinal axis” which appears that it should recite - -the rear opening of a joint portion that faces towards the proximal portion and the front opening of a joint portion that faces towards the distal portion are positioned on the same line parallel with the longitudinal axis - -.

Claim 5, line 2, recites “a portion of the fixing wire passing through the fixing wire passages” which appears that it should recite - - a portion of the fixing wire passing through respective fixing wire passages - -.
Claim 6, line 4, recites “the joint portion further comprises” which appears that it should recite - - the joint portions further comprise - -.
Conclusion
This application is in condition for allowance except for the aforementioned formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526. The examiner can normally be reached Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656